                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                        Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE AND
                                   9                                                        SETTING SHOW CAUSE HEARING
                                         SINCO ELECTRONICS (DONGGUAN)
                                  10     CO. LTD., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In its April 3, 2019 Order (Docket No. 179), after issuing repeated orders to show cause in

                                  14   connection with the parties’ handling of purportedly confidential material, the Court denied

                                  15   requests to seal portions of Sinco’s Sanctions Motion and reply brief on the basis that they quoted

                                  16   from the Tjoa deposition, which Defendants have designated as confidential under the protective

                                  17   order in this case. The Court also denied the request that the Tjoa deposition excerpt attached to a

                                  18   declaration filed in support of the Sanctions Motion be sealed in its entirety. The Court explained

                                  19   in its order that the portions of the Tjoa deposition excerpt upon which Sinco relied did not appear

                                  20   to disclose any confidential information and therefore, that Defendants did not meet the “good

                                  21   cause” standard that applies to the sealing of materials filed in connection with discovery motions.

                                  22   Nonetheless, the Court gave Defendants another opportunity to address their claim that the entirety

                                  23   of the Tjoa deposition should be sealed, requesting a supplemental declaration from Tjoa

                                  24   addressing the Court’s concerns. A supplemental Tjoa declaration was filed on April 19, 2019.

                                  25   Only a redacted version of that declaration was filed and that is all the Court has considered. Even

                                  26   reviewing that redacted declaration, it is apparent that it does not address the concerns identified

                                  27   by the Court in its previous order and makes no attempt to explain why the specific sections of the

                                  28   Tjoa deposition upon which Sinco relied in its Sanctions Motion and reply brief, or the deposition
                                   1   excerpt filed in support of the Sanctions Motion, should be sealed.

                                   2          Because Tjoa and his counsel have repeatedly stated that his deposition contains highly

                                   3   confidential information, the undersigned, out of an abundance of caution, will conduct a hearing

                                   4   to address which portions of the Tjoa deposition excerpt that was submitted in support of the

                                   5   Sanctions Motion meet the good cause standard. Defendant’s counsel shall appear, in person,

                                   6   on April 26, 2019 at 9:30 a.m. in Courtroom G and should be prepared to identify, line by

                                   7   line, the specific material in the Tjoa deposition excerpt that they claim is confidential and

                                   8   explain why its disclosure will result in harm to Xingke. If necessary, the Court will go into a

                                   9   sealed, ex parte proceeding.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 22, 2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       JOSEPH C. SPERO
                                  13                                                   Chief Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
